Title: To Benjamin Franklin from William Withering, [before 17 April 1784]
From: Withering, William
To: Franklin, Benjamin



[before April 17, 1784]

Believing the passing of the stone to be impossible, the extraction of it unadvisable, and that no known medicine can dissolve

it, I shall turn my attention to such methods as will be most likely to prevent its increase. These consist in
Encouraging perspiration, in order to pass off as much as possible of the excrementitious animal matter through the pores of the skin, and to leave less to be discharged with the urine.
Strengthening the solvent powers of the bile, by which the excrementitious part of the urine is rendered soluble in its watery part.
Diluting freely, as well with a view of supporting an abundant insensible perspiration, as of supplying a sufficient proportion of watery menstruum to the kidneys and bladder.
To fulfil these intentions, I advise the patient
To wear a flannel shirt next his skin.
To use a warm bath once a fortnight or three weeks, and whilst in the bath to have the skin chafed with a piece of coarse cloth.
To avoid those exposures which check the insensible perspiration.
Eat a plentiful dinner of animal food, using salt freely, and every vegetable except those usually eaten without boiling. All the onion tribe are particularly recommended: ripe fruits are not included in the exception. Supper, a basin of gruel, well impregnated with onions. Fruit will be best eaten an hour or two before dinner. Strawberries, two or three pints a day through the season, if the bowels will bear them in such quantity.
To dilute freely, with
Spring water, hard or soft. Chalybeate waters, as those of Spa or Pyrmont. Wine in moderation; but good small beer is one of the best liquors.
Infuse an ounce of liquorice-root, sliced in a pint of boiling water, all night: to drink one half fasting every morning, the other half at bed-time.
I hardly know a medicine I wish you to take.

If again troubled with kidney concretions, you will probably find that fifty drops of balsam of capivi, taken twice a day, will prevent their further formation. Equal weights of essential oil of juniper and sweet spirit of nitre, mixed with an equal bulk of mucilage of gum arabic, I have sometimes thought useful in detaching the looser lamina of stones. I direct two spoonfuls of the mixture to be taken daily in half a pint of small ale: to some patients it proves too heating.
